                                  556 Peninsula Blvd., Hempstead, New York 11550
                          Phone: 516-489-6959 • Fax: 516-489-6958 www.brewingtonlaw.com

Frederick K. Brewington                                                                   Oscar Holt III
Cathryn Harris-Marchesi                                                                   Of Counsel
Tricia S. Lindsay
Julissa M. Proaño
                                                            October 25, 2019

    VIA ELECTRONIC FILING
    Honorable Gary R. Brown
    United States Magistrate Judge
    United States District Court
    Eastern District of New York
    Long Island Federal Courthouse
    100 Federal Plaza
    Central Islip, New York 11722

             Re:      McCune v. County of Suffolk, et.al.
                      Docket No.: CV-14-04431(JS)(GRB)

    Dear Judge Brown:

           As your records will reflect, we are the attorneys representing the Plaintiff in the above
    referenced matter. In accordance with the Court’s Ord er of October 4, 2019, the parties
    respectfully wish to inform the Court of the status of this matter.

           At this time, the parties do not intend to enter into a motion for summary judgm ent.
    We intend to engage in discovery, and have agreed upon a discovery schedule. Plaintiff has
    previously provided initial disclosures to Defendants, and Defendants’ will provide initial
    disclosures on November 15, 2019. Accordingly, we respectfully enclose an Amended Proposed
    Scheduling Order for Your Honor’s review.

             We thank the Court for its kind consideration.

                                                            Respectfully submitted,

                                                            /S/ Frederick K. Brewington
                                                            FREDERICK K. BREWINGTON

    cc:    Arlene S. Zwilling, Esq.
    Enclosure
    FKB:pl
